                                          Case 2:20-cv-00888-JAD-BNW Document 19
                                                                              18 Filed 08/06/20
                                                                                       08/04/20 Page 1 of 2



                                      1   E. LEIF REID, Bar No. 5750
                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      2   One East Liberty Street, Suite 300
                                          Reno, Nevada 89501-2128
                                      3   Tel: 775.823.2900
                                          Fax: 775.823.2929
                                      4   lreid@lrrc.com
                                      5   Attorney for Defendant
                                          Skillz Inc.
                                      6

                                      7

                                      8                                        UNITED STATES DISTRICT COURT
                                                                                    DISTRICT OF NEVADA
                                      9
                                          ALYSSA BALL, JOHN PRIGNANO, and                       CASE No. 2:20-CV-00888-JAD-BNW
                                     10   JANE ROE,
                                     11
One East Liberty Street, Suite 300




                                                                     Plaintiffs,
                                     12                                                         STIPULATION AND ORDER FOR STAY
                                          v.                                                    OF DISCOVERY
Reno, NV 89501-2128




                                     13   SKILLZ INC.,                                          [FIRST REQUEST]
                                     14
                                                                     Defendant.
                                     15

                                     16

                                     17             Defendant Skillz Inc., by and through its counsel, Lewis Roca Rothgerber Christie LLP,

                                     18   and Plaintiffs Alyssa Ball, John Prignano, and Jane Roe (together collectively referred to herein as

                                     19   “Plaintiffs”), by and through their counsel of record, The VerStandig Law Firm, LLC, submit this

                                     20   Stipulation and Order for Stay of Discovery. The parties jointly seek a stay of discovery for the

                                     21   reasons stipulated below:

                                     22             1)         Plaintiffs filed their Complaint on May 17, 2020. (ECF No. 1) Defendant filed a

                                     23   Motion to Compel Arbitration and Motion to Dismiss (ECF Nos. 8 and 9) on July 10, 2020.

                                     24             2)         Plaintiffs filed their First Amended Complaint and Demand for Trial by Jury (ECF

                                     25   No. 11) on July 20, 2020. On July 27, 2020, this Court denied Defendant’s Motion to Compel

                                     26   Arbitration and Motion to Dismiss the original complaint without prejudice (ECF No. 14), due to

                                     27   Plaintiffs’ filing of their Amended Complaint. (ECF No. 11)

                                     28
                                          111941875.1

                                            99998-09223/12267516.1
                                          Case 2:20-cv-00888-JAD-BNW Document 19
                                                                              18 Filed 08/06/20
                                                                                       08/04/20 Page 2 of 2



                                      1            3)         On July 29, 2020, the parties conducted a Rule 26(f) Conference. During the
                                      2   conference, Defendant Skillz, Inc. indicated its intent to file a renewed Motion to Compel
                                      3   Arbitration and Motion to Dismiss Plaintiffs’ Amended Complaint.
                                      4            4)         Because Defendant’s motion will raise jurisdictional issues, the parties agreed to a
                                      5   120 day stay of discovery, up to and including Monday, November 30, 2020, in lieu of Defendant
                                      6   filing a Motion to Stay Discovery concurrently with its Motion to Compel Arbitration and Motion
                                      7   to Dismiss.
                                      8            5)         Such stay of discovery is sought in good faith and for purposes of judicial economy.
                                      9   DATED this 4th day of August, 2020.                   DATED this 4th day of August, 2020.
                                     10
                                          THE VERSTANDIG LAW FIRM, LLC                          LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                     11
One East Liberty Street, Suite 300




                                     12   /s/ Maurice VerStandig                                /s/ E. Leif Reid
                                          Maurice VerStandig, SBN 15346                         E. Leif Reid, SBN 5750
Reno, NV 89501-2128




                                     13   1452 W. Horizon Ridge Pkwy, #665                      One East Liberty Street, Suite 300
                                     14   Henderson, Nevada 89012                               Reno, Nevada 89501

                                     15   Attorney for Plaintiffs                               Attorney for Defendant

                                     16

                                     17                                                     IT IS SO ORDERED:

                                     18

                                     19                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                                     August 6, 2020
                                     20                                                     DATED:

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                          111941875.1                                         -2-
                                           99998-09223/12267516.1
